Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 1 of 7




                             United States District Court
                                       for the
                             Southern District of Florida

 MSP Recovery Claims Series, LLC,         )
 and others, Plaintiffs,                  )
                                          )
 v.                                       ) Civil Action No. 20-21573-Civ-Scola
                                          )
 Nationwide Mutual Insurance              )
 Company and others, Defendants.          )
                      Order Granting Joint Motion to Dismiss
        Plaintiffs MSP Recovery Claims, Series LLC; MSPA Claims 1, LLC; and
 Series PMPI, a designated series of MAO-MSO Recovery II, LLC seek to recover,
 through this putative class action, reimbursement from twenty-five Defendant
 insurers (the “Insurance Companies”) for amounts the Plaintiffs claim to be owed
 as a result of Medicare payments the Plaintiffs’ assignors, and other Medicare
 Advantage Organizations, made to or on behalf of the Insurance Companies’
 insureds. (Compl., ECF No. 1.) The Plaintiffs claim entitlement to these funds as
 provided for under the Medicare Secondary Payer Act (the “MSPA”). The
 Insurance Companies, jointly, seek dismissal of the complaint because the
 Plaintiffs have failed to establish the Court’s personal jurisdiction over the
 Insurance Companies or, if the Court finds it does have jurisdiction, because the
 Plaintiffs have failed to state a claim to relief that is plausible on its face. (Defs.’
 Mot., ECF No. 23.) The Insurance Companies, alternatively, maintain this case
 should be transferred to the United District Court for the Southern District of
 Ohio. (Id. at 26–23.) The Plaintiffs counter the Court does have jurisdiction over
 the Insurance Companies, that venue is proper in this Court, and that they have
 stated a claim for relief under the MSPA. (Pls.’ Resp., ECF No. 31.) The Insurance
 Companies have timely replied. (Defs.’ Reply, ECF No. 34.) After careful review,
 the Court finds the Plaintiffs have failed to carry their burden of establishing the
 Court’s personal jurisdiction over the Insurance Companies and, therefore,
 grants their motion (ECF No. 23) on that basis, dismissing the complaint,
 without prejudice.

      1. Background
       The Insurance Companies are all auto or other liability insurers that
 provide either “no-fault” or “med-pay” insurance to their customers, including
 Medicare beneficiaries enrolled under Part C of the Medicare Act (“Enrollees”).
 (Compl., ¶ 2.) The Plaintiffs say that under the Insurance Companies’
Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 2 of 7




 contractual obligations with their insureds, and under state law, the Insurance
 Companies must provide coverage for their insureds’ accident-related medical
 expenses on a “no-fault” basis. (Id.) The Insurance Companies are considered to
 have primary responsibility, under the MSPA, regarding Enrollee medical
 expenses occasioned by car or other accidents. (Id.) That is, Medicare’s
 responsibility to pay for the accident-related medical expenses of the Enrollees is
 secondary to the Insurance Companies’ responsibility. (Id.) Medicare and
 Medicare Advantage Organizations, however, routinely pay these medical
 expenses, albeit on a conditional basis. (Pls.’ Resp. at 2.) These payments are
 typically made “as an accommodation” for the Enrollees, subject to being
 recouped from the primary payer, so long as the payment is for a service that
 was, or should have been, covered by a primary insurer. (Id. at 2–3.) The
 Plaintiffs complain, generally, “that primary payers like Defendants” “rarely
 honor their obligations and, instead, take steps to ensure the burden for those
 accident-related medical expenses is borne by Medicare and MA Plans.” (Id. ¶ 6.)
        Various Medicare Advantage Plans that provide Medicare benefits have
 assigned their rights to recover these payments, under the MSPA, to the
 Plaintiffs. (Id. ¶ 3.) The Plaintiffs say they use a proprietary system to process
 health-care claims data from various sources in order to track down which
 primary payers have failed to honor their reimbursement obligations under the
 MSPA. (Id. ¶ 9.)
        Sixteen of the Insurance Companies have principal places of business in
 Ohio; four in Iowa; and one each in Texas, Pennsylvania, Arizona, New Mexico,
 and Michigan. (Id. ¶¶ 17–41.) The Plaintiffs say the Insurance Companies “have
 systematically and uniformly failed to pay or reimburse conditional payments by
 Plaintiffs’ assignors and Class Members on behalf of Enrollees for accident-
 related medical expenses.” (Id. ¶ 51.) The Plaintiffs have provided a spreadsheet
 that they say identifies “numerous instances where Defendants admitted . . .
 they were obligated . . . to provide primary payment on behalf Enrollees.” (Id. ¶
 63; Ex. A., ECF No. 1-1.) The Plaintiffs also describe this list as identifying
 “instances where Defendants have failed to pay and/or reimburse conditional
 payments made Plaintiffs’ assignors for accident-related expenses.” (Id. ¶ 66.)
        The Plaintiffs describe with more detail three “Exemplar No-Fault Claims”
 and two “Exemplar Settlement Claims.” The three exemplar no-fault claims
 involve Enrollees of MA Plans issued and administered by AvMed, Inc. (Id. ¶¶
 76, 85, 94.) In the first exemplar, Enrollee, A.H. was “injured in an accident” on
 February 3, 2019. (Id. ¶ 77.) A.H.’s accident-related medical costs and expenses
 were purportedly covered under no-fault policies issued by Defendants
 Nationwide Mutual Insurance Company and Nationwide Insurance Company of
 America. (Id. ¶ 78.) A.H. received medical services on February 3 and 4, 2019.
Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 3 of 7




 (Id. ¶ 80.) AvMed paid $3,451.81 for these services. (Id.) The Plaintiffs say that
 Defendants Nationwide Mutual Insurance Company and Nationwide Insurance
 Company of America “admitted their primary payer status related to payment
 and/or reimbursement of A.H.’s accident-related medical expenses” and yet,
 nonetheless, failed to reimburse AvMed. (Id. ¶¶ 81–2.)
        The second and third no-fault exemplars are nearly identical to the first.
 These exemplars involve two other Enrollees, P.J. and H.R., respectively. They
 too were each “injured in an accident” and required medical care: P.J. in 2016
 and H.R. in 2018. (Id. ¶¶ 86, 89, 95, 98.) Both Enrollees’ medical expenses were
 purportedly covered under a no-fault policy issued by Defendant Nationwide
 Mutual Insurance Company. (Id. ¶¶ 87, 96.) AvMed paid $2,260.73 to P.J.’s
 medical providers and $13,759.10 for H.R.’s. (Compl. ¶¶ 89, 98.) As in the first
 exemplar, the Plaintiffs maintain Defendant Nationwide Insurance Company
 “admitted its primary payer status related to payment and/or reimbursement of
 [the Enrollees’] accident-related medical expenses” and yet, nonetheless, failed to
 reimburse AvMed. (Id. ¶¶ 91–2, 100–01.)
        The two exemplar settlement claims also both involve AvMed and
 Nationwide Mutual Insurance Company. In those cases, two other Enrollees,
 K.M. and L.B., were both, like in the no-fault exemplars, each “injured in an
 accident”: K.M. in 2019 and L.B. in 2015. (Id. ¶¶ 104, 114.) In each case, the
 alleged tortfeasor responsible for the accident was insured by Nationwide Mutual
 Insurance Company. (Id. ¶¶ 105, 115.) AvMed paid $450.86 to K.M.’s medical
 providers and $328.84 to L.B.’s. (Id. ¶¶ 107, 117.) Nationwide ultimately settled
 with both K.M. and L.B., on behalf of their respective tortfeasors, making
 payments to both. (Id. ¶¶ 108, 118.) As in the three no-fault exemplars, the
 Plaintiffs maintain Defendant Nationwide Insurance Company “admitted its
 primary payer status related to payment and/or reimbursement of [the
 Enrollees’] accident-related medical expenses” and yet, nonetheless, failed to
 reimburse AvMed. (Id. ¶¶ 109–10, 119–20.)

    2. Legal Standard
       Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack
 of personal jurisdiction. “A plaintiff seeking the exercise of personal jurisdiction
 over a nonresident defendant bears the initial burden of alleging in the
 complaint sufficient facts to make out a prima facie case of jurisdiction.” United
 Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). Personal
 jurisdiction is reviewed “as it relates to each defendant separately.” Stubbs v.
 Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360 (11th
 Cir. 2006). “[V]ague and conclusory allegations . . . are insufficient to establish a
Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 4 of 7




 prima facie case of personal jurisdiction.” Snow v. DirecTV, Inc., 450 F.3d 1314,
 1318 (11th Cir. 2006).
        Two categories of jurisdiction are recognized under the Fourteenth
 Amendment’s due process clause: general and specific. Daimler AG v. Bauman,
 571 U.S. 117, 127 (2014). General jurisdiction over foreign business entities is
 recognized “when their affiliations with the State are so continuous and
 systematic as to render them essentially at home in the forum State.” Id.
 (cleaned up). By contrast, specific jurisdiction is claim specific and “requires the
 suit to arise out of or relate to the defendant’s contacts with the forum.” Bristol-
 Myers Squibb Co. v. Superior Court of California, San Francisco County, 137 S. Ct.
 1773, 1776 (2017) (cleaned up). “A plaintiff bringing multiple claims that arise
 out of different forum contacts of the defendant must establish specific
 jurisdiction for each claim.” Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266,
 274 (5th Cir. 2006).
         Whether the court has specific jurisdiction over a defendant is governed
 by a two-part analysis. First, the court must determine whether the applicable
 state long-arm statute is satisfied. Future Tech. Today, Inc. v. OSF Healthcare
 Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). Second, if the state long-arm statute
 is satisfied, the court must analyze “whether the exercise of jurisdiction over the
 defendant comports with the Constitution’s requirements of due process and
 traditional notions of fair play and substantial justice.” Verizon Trademark
 Services, LLC v. Producers, Inc., 810 F. Supp. 2d 1321, 1324 (M.D. Fla.
 2011); Sculptchair, Inc. v. Century Arts, 94 F.3d 623, 626 (11th Cir. 1996).

    3. Discussion
    A. The Court lacks general jurisdiction over any of the Insurance
       Companies because none of them is “at home” in Florida.
         The Insurance Companies point out the lack of factual allegations in the
 complaint supporting general personal jurisdiction. (Defs.’ Mot. at 18.) The
 Plaintiffs do not respond directly to this criticism, but, instead, point to the
 ubiquity of the Nationwide brand across the country. (Pls.’ Resp. at 7–8.) The
 Plaintiffs also rely on the Insurance Companies’ engagement “in the highly
 regulated insurance industry of . . . Florida (and every other state).” (Id. at 8.)
 The Court readily agrees with the Insurance Companies that the Plaintiffs have
 failed to allege facts supporting general personal jurisdiction.
         As the United States Supreme Court has made clear, the paradigm bases
 for general jurisdiction over a corporation are (1) its place of incorporation and
 (2) its principal place of business. Daimler, 571 U.S. at 137. It is only under
 “exceptional” circumstances that a court can exercise general personal
Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 5 of 7




 jurisdiction over a corporation elsewhere. BNSF Ry. Co. v. Tyrrell, 137 S. Ct.
 1549, 1558 (2017). In such cases it must be shown that the corporate
 defendant’s operations in another forum are “so substantial and of such a
 nature as to render the corporation at home in that State.” Id. (quoting Daimler,
 571 U.S. at 137). The Plaintiffs do not allege Florida is one of the two paradigm
 forums for exercising general jurisdiction over any of the Insurance Companies.
 (Compl. ¶¶ 17–41.)
        Nor have the Plaintiffs alleged facts in their complaint that would allow the
 Court to infer the presence of any exceptional circumstances that would
 otherwise trigger the Court’s general personal jurisdiction over any of the
 Insurance Companies. Instead, the Plaintiffs have set forth only conclusory
 allegations that the Insurance Companies (1) have contracted to insure a person,
 property, or risk in Florida (id. ¶ 44); (2) operate, conduct, and carry on business
 ventures in Florida (id.); (3) “maintain sufficient minimum contacts with the
 State of Florida so as to not offend traditional notions of fair play and substantial
 justice” (id. ¶ 45); (4) “maintain and carry on systematic and continuous
 contacts,” “regularly transact business” and “avail themselves of the benefits” in
 Florida (id.); (5) “have purposefully availed themselves of the privilege of
 conducting activities within” Florida (id.); (6) “were authorized to do or . . .
 engage in business” in Florida (id. ¶ 46); and (7) “offer insurance policies that
 contain no-fault and/or medical payments coverage for any accident-related
 medical expense within . . . Florida and elsewhere” (id.) None of these bare
 allegations, alone or taken together, comes even close to establishing fact that
 show any of the Insurance Companies’ operations in Florida are “so substantial
 and of such a nature as to render the corporation at home in” Florida.
 Furthermore, the Plaintiffs’ argument that general jurisdiction can be exercised
 over the Insurance Companies because the conduct at issue simply “involves”
 Florida in some way, is similarly deficient. (Pls.’ Resp. at 8.) Accordingly, the
 Plaintiffs have failed to carry their burden of alleging facts sufficient to make out
 a prima facie case that the Court has general personal jurisdiction over any of
 the Insurance Companies

    B. The Court lacks specific jurisdiction over the Insurance Companies.
        The Insurance Companies argue the Plaintiffs have also failed to
 demonstrate that any of the Insurance Companies are subject to specific
 personal jurisdiction. (Defs.’ Mot. at 19–24.) In support of their position, the
 Insurance Companies maintain (1) the Plaintiffs’ claims do not arise out of or
 relate to any of the Insurance Companies’ Florida activities; (2) none of the
 Insurance Companies purposefully availed themselves of Florida’s privileges by
 conducting activities in Florida; and (3) the exercise of specific jurisdiction over
Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 6 of 7




 any of the Insurance Companies would be unreasonable. (Id.) The Plaintiffs
 counter by pointing to their allegations that the Insurance Companies are
 licensed to do business in Florida and processed claims involving Florida
 resident insureds or injuries that appear to have occurred in Florida. (Pls.’ Resp.
 at 9–11.) The Court agrees with the Insurance Companies that the Plaintiffs have
 failed to allege facts showing that the Plaintiffs’ claims themselves arise out of
 any of the Insurance Companies contacts with Florida. Based on this
 conclusion, the Court refrains from weighing in on the Insurance Companies’
 other two arguments.
        In their complaint, the Plaintiffs point to two provisions of Florida’s long-
 arm statute that they say establish the Court’s specific jurisdiction over the
 Insurance Companies. Under those portions of the statutory provisions the
 Plaintiffs refer to, a defendant will be found to have submitted itself to Florida
 jurisdiction for “any cause of action arising from” (1) “[o]perating, conducting, . .
 . or carrying on a . . . business venture in” Florida; or (2) “[c]ontracting to insure
 a person, property, or risk located within [Florida] at the time of contracting.”
 (Fla. Stat. § 48.193(1)(a)(1) and (1)(a)(4)); Compl. ¶44.) While the complaint
 certainly sets forth facts arguably showing that the Insurance Companies, or at
 least some of them, have (1) operated, conducted, or carried on a business
 venture in Florida; or (2) contracted to insure people or risks in Florida, the
 Plaintiffs utterly fail to connect their own particular claims against the various
 Insurance Companies to those Florida-related acts. That is, the Plaintiffs fail to
 allege facts showing that their causes of action actually “arise from” those acts.
 See, e.g., Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355–56 (11th
 Cir. 2013) (requiring a court’s long-arm statute inquiry to “focus on the direct
 causal relationship between the defendant, the forum, and the litigation”)
 (cleaned up).
        To be sure, this case arises out of the Insurance Companies’ alleged failure
 to reimburse the Plaintiffs’ assignors for claims the assignors purportedly made
 on behalf of the Insurance Companies’ insureds. (Pls.’ Resp. at 1–11.) It does
 not, however, arise out of the Insurance Companies’ business or contracts with
 their insureds themselves. See, e.g., Hung Kang Huang v. Carnival Corp., 1:12-
 CV-23345-UU, 2013 WL 12333470, at *3 (S.D. Fla. Feb. 14, 2013) (Ungaro, J.)
 (concluding that Florida’s long-arm statute was not satisfied where the plaintiff’s
 cause of action did not arise directly from other, tangential contacts the
 defendants had with Florida). The Plaintiffs do not make any allegations that the
 events that actually triggered this lawsuit—that is, the Insurance Companies’
 failures to reimburse the Plaintiffs’ assignors—occurred in Florida at all. Indeed,
 all indications are that any alleged failure to reimburse affirmatively did not
 occur in Florida. Accordingly, the Court finds the Plaintiffs have failed to allege
Case 1:20-cv-21573-RNS Document 35 Entered on FLSD Docket 02/02/2021 Page 7 of 7




 facts sufficient to make out a prima facie case that the provisions of the long-
 arm statute they rely on have been satisfied. Because the Plaintiffs do not clear
 this first hurdle, the Court need not evaluate whether the exercise of jurisdiction
 over the Insurance Companies would otherwise comport with due process and
 traditional notions of fair play and substantial justice.

     4. Conclusion
        As set forth above, the Plaintiffs have failed to meet their burden of
 alleging facts supporting either general or personal jurisdiction over any of the
 Insurance Companies in this case. The Court therefore grants the Insurance
 Companies’ joint motion to dismiss for a lack of personal jurisdiction (ECF No.
 23). 1 Accordingly, the Court dismisses the complaint without prejudice and
 directs the Clerk to close this case.
        Furthermore, the Court denies the Plaintiffs’ request for leave to amend,
 inserted, as an afterthought, at the end of their opposition to the Insurance
 Companies’ motion: the request is both procedurally defective and lacking in
 substantive support. See Newton v. Duke Energy Florida, LLC, 895 F.3d 1270,
 1277 (11th Cir. 2018) (“[W]here a request for leave to file an amended complaint
 simply is imbedded within an opposition memorandum, the issue has not been
 raised properly.”); Avena v. Imperial Salon & Spa, Inc., 740 Fed. App’x 679, 683
 (11th Cir. 2018) (“[W]e’ve rejected the idea that a party can await a ruling on a
 motion to dismiss before filing a motion for leave to amend.”) (noting also that “a
 motion for leave to amend should either set forth the substance of the proposed
 amendment or attach a copy of the proposed amendment”) (cleaned up).
        The Court denies any other pending motions as moot.
        Done and ordered at Miami, Florida, on February 2, 2021.

                                                    ________________________________
                                                    Robert N. Scola, Jr.
                                                    United States District Judge




 1 Because the Court dismisses the complaint based on a lack of personal jurisdiction, it declines
 to address the Insurance Companies’ other arguments supporting either transfer or dismissal for
 a failure to state a claim.
